Citation Nr: 0011808	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bowel disorder, to 
include diverticulitis, as secondary to the service-connected 
subtotal gastric resection for duodenal ulcer with post-
gastrectomy syndrome and psychophysiological gastrointestinal 
reaction, post-operative lysis of adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to January 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

The claim of entitlement to service connection for service 
connection for bowel damage, to include diverticulitis, 
claimed as secondary to the service-connected subtotal 
gastric resection for duodenal ulcer with post-gastrectomy 
syndrome and psychophysiological gastrointestinal reaction, 
post-operative lysis of adhesions, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a bowel 
disorder, to include diverticulitis, claimed as secondary to 
the service-connected subtotal gastric resection for duodenal 
ulcer with post-gastrectomy syndrome and psychophysiological 
gastrointestinal reaction, post-operative lysis of adhesions 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a bowel 
disorder, to include diverticulitis, as secondary to the 
service-connected subtotal gastric resection.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail with respect to this claim and 
there is no duty to assist him further in the development of 
this claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a)(1999).  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded.  
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused or aggravated a new disability, he or 
she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994). 

Service medical records reflect that the veteran was 
discharged from service because of a chronic duodenal ulcer, 
but they are silent with respect to any bowel disorder.  
Numerous post-service VA and private treatment reports, 
dating from 1942 to 1999, reflect that in 1952, the veteran 
underwent a subtotal gastric resection.  In 1963, a vagotomy 
was performed because of symptoms associated with an ulcer 
and bleeding.  Since these surgeries, the veteran has sought 
treatment from numerous medical facilities for complaints of 
abdominal pain, dumping syndrome, constipation, nausea, 
vomiting and bowel obstruction.  These various reports 
reflect that the veteran has been diagnosed as having small 
bowel obstruction, irritable bowel disease and, most recently 
in February 1999, diverticulosis.  However, these records are 
devoid of any medical opinion establishing an etiological 
relationship between any bowel disorder, to include 
diverticulitis, and the service-connected subtotal gastric 
resection.  
 
Therefore, in the absence of competent medical evidence of a 
nexus between any currently diagnosed bowel disorder, to 
include diverticulosis, and the appellant's service-connected 
subtotal gastric resection, the Board must find that the 
veteran has not presented a well grounded claim.  38 U.S.C.A. 
§ 5107(a).

The veteran's January 1999 hearing testimony with respect to 
this issue does not constitute the competent medical evidence 
of a nexus.  As such, he does not possess the necessary 
competence to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, the veteran's own statements and sworn 
testimony are insufficient to well ground this claim.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a bowel disorder 
during service and as the appellant has submitted no medical 
opinion or other competent evidence to show that any 
currently diagnosed bowel disorder, to include 
diverticulitis, is in anyway related to his service-connected 
subtotal gastric resection, the Board finds that he has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  


ORDER

Service connection for a bowel disorder, to include 
diverticulitis, as secondary to the service-connected 
subtotal gastric resection for duodenal ulcer with post-

gastrectomy syndrome and psychophysiological gastrointestinal 
reaction, post-operative lysis of adhesions is denied.  


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

